Given, C. J.
It is conceded, or shown beyond dispute, that the defendants Reeves assumed the payment of this debt; that the grading company was indebted ,to them for work done on property of Booge & Sons, of *305.which firm. H.*D. Booge, Jr., was a member; and that the grading company gave Messrs. Reeves an order on Booge & Sons for five hundred and forty-five dollars. The contention is whether Booge & Sons, by authority of H. D. Booge, Jr., accepted that order in payment of said note. It is unnecessary that we here discuss the evidence. It is sufficient to say that, in our opinion, it fairly sustains the conclusion that the order was so accepted.
It is argued that Booge & Sons were not indebted to the grading company, therefore would not have accepted the order, as alleged. They may not have been indebted in that sum at that time, under the terms of their contract with the grading company, but they undoubtedly expected to be so on the completion of the contract. We think the conclusions of the district court are sustained by the evidence, and the judgment is therefore affirmed.